Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 1 of 16 PageID 451




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 ADVANCED INTERVENTIONAL                     Case No.: 8:20-cv-02704-WFJ-CPT
 PAIN & DIAGNOSTICS OF
 WESTERN ARKANSAS, LLC, on                   SECOND AMENDED CLASS
 behalf of itself and all others similarly   ACTION COMPLAINT
 situated,

                                             DEMAND FOR JURY TRIAL
                  Plaintiff,
 v.
 ADVA HOLDINGS, LLC and
 ENCOMPASS SPECIALTY
 NETWORK, LLC,
                  Defendants.


       Plaintiff Advanced Interventional Pain & Diagnostics of Western Arkansas,

LLC (“AIPD” or “Plaintiff”), on behalf of itself and all others similarly situated,

brings this Complaint against Adva Holdings, LLC (“Adva”) and Encompass

Specialty Network, LLC (“Encompass”) (collectively “Defendants” or “Paradigm

Specialty Networks”) for violations of the Telephone Consumer Protection Act.

Plaintiff seeks certification of its claims against Defendants as a class action. In

support, Plaintiff states as follows:

                                 INTRODUCTION

       1.      This case challenges Defendants’ policy and practice of faxing

unsolicited advertisements. In or around March 2019, Defendants faxed an

unsolicited and unwanted advertisement to Plaintiff which is attached as Exhibit A.

SECOND AMENDED COMPLAINT                          CASE NO.: 8:20-cv-02704-T-02CPT

Page 1 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 2 of 16 PageID 452



       2.      Congress enacted the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, to regulate the fast-growing expansion of the telemarketing

industry. As is pertinent here, the TCPA and its implementing regulations prohibit

persons within the United States from sending advertisements via fax.

       3.      Junk faxes disrupt recipients’ peace; drain recipients’ paper, ink, and

toner; and cause recipients tangible damages. Junk faxes also cause recipients to

waste valuable time retrieving and discerning the purpose of the faxes; prevent fax

machines from receiving and sending authorized faxes; and cause undue wear and

tear on recipients’ fax machines. Plaintiff offers medical services and must use its

fax machine to receive communications about patients, including vital information

such as prescriptions and insurance information. That purpose is impeded when

Plaintiff’s fax machine is invaded by junk faxes. As recognized by Congress in

enacting the TCPA, junk faxes are a significant problem interfering with modern

commerce. As discussed below, this is particularly true for healthcare providers

like Plaintiff, which still rely significantly on faxes to communicate vital

information about patients such as prescriptions and insurance information.

       4.      Plaintiff is an interventional pain medicine clinic that provides pain

management for patients in northwest Arkansas. As a medical provider, Plaintiff

relies upon fax machines to operate and provide services to its patients. Plaintiff

estimates that it receives several thousand unwanted and unsolicited faxes each

year. Plaintiff must wade through dozens of unsolicited faxes from companies
SECOND AMENDED COMPLAINT                            CASE NO.: 8:20-cv-02704-T-02CPT

Page 2 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 3 of 16 PageID 453



selling their products to find vital incoming faxes, such as medical documents and

insurance authorizations. It was this harm that Congress recognized in passing the

Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). 1

       5.      The TCPA provides a private right of action and statutory damages of

$500 per violation, which may be trebled when the violation is willing or knowing.

       6.      On behalf of itself and all others similarly situated, Plaintiff brings this

case under the TCPA to recover declaratory relief, damages for violations of the

TCPA, and an injunction prohibiting Defendants from future TCPA violations.

                                          PARTIES

       9.      Plaintiff is a pain management clinic located in Fort Smith, Arkansas.

       10.     Defendant Adva Holdings, LLC is a company organized under the

laws of the State of Delaware with an office in Lakewood Ranch, Florida.

According to Bloomberg.com, Adva Holdings, LLC “offers pain management, post

acute care, and addiction recovery services, including physical rehabilitation,



   1
     “Unsolicited advertising is beginning to clog fax lines, restricting the owners’ ability to
   use their machines for the purposes they originally bought them for and generating
   operating costs the users can't control. Unlike junk mail, which can be discarded, or
   solicitation phone calls, which can be refused or hung up, junk fax ties up the recipient’s
   line until it has been received and printed. The recipient’s machine is unavailable for
   business and he or she incurs the high cost for supplies before knowing whether the
   message is either wanted or needed.” 135 Cong. Rec. E 1462 (May 2, 1989, statement of
   Rep. Edward Markey, 101 Cong.) Representative Markey further testified: “To quote an
   article from the Washington Post, ‘receiving junk fax is like getting junk mail with
   postage due.’ Succinctly put, using a facsimile machine to send unsolicited advertising not
   only shifts costs from the advertiser to the recipient, but keeps an important business
   machine from being used for its intended purpose.” 136 Cong. R. H 5818 (July 30, 1990),
   101st Cong. 2nd Sess., statement of Rep. Markey, p. 5).
SECOND AMENDED COMPLAINT                                  CASE NO.: 8:20-cv-02704-T-02CPT

Page 3 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 4 of 16 PageID 454



counseling, and cognitive behavior therapy.” 2 Upon information and belief, Adva

Holdings, LLC uses the website www.paradigmcorp.com for all business

purposes.3 Adva Holdings, LLC has registered “Paradigm Specialty Networks,

LLC” as a trade-name in the State of Delaware and as a fictitious name in the State

of Florida. See Ex. B, Ex. C. Upon information and belief, Adva Holdings, LLC is

wholly owned by Paradigm Management and/or Paradigm Acquisition

Corporation.4 Adva lists that its corporate headquarters are located at 6920

Profesional Parkway East, Lakewood Ranch, Florida.

       11.     Defendant Encompass Specialty Network, LLC is a company

organized under the laws of the State of Florida with an office in Tampa, Florida.

Upon information and belief, Encompass Specialty Network, LLC uses the website

www.paradigmcorp.com for all business purposes. Encompass Specialty Network,

LLC has registered “Paradigm Specialty Networks, LLC” as a fictitious name in

the State of Florida. See Ex. D. Upon information and belief, Encompass is wholly

owned by Paradigm Management and/or Paradigm Acquisition Corporation.5




   2
    See Adva Holdings LLC, located at:
      https://www.bloomberg.com/profile/company/1351693D:US
  3
    For example, at https://www.bloomberg.com/profile/company/1351693D:US, the
      hyperlink for the entity’s website (www.adva-net.com) redirects to
      https://www.paradigmcorp.com/.
  4
    See: https://www.prnewswire.com/news-releases/paradigm-announces-acquisition-of-
      adva-net-300707047.html; https://www.linkedin.com/company/adva-net/about/
  5
    See: https://www.summitpartners.com/news/omers-private-equity-announces-agreement-
      to-acquire-paradigm-outcomes
SECOND AMENDED COMPLAINT                               CASE NO.: 8:20-cv-02704-T-02CPT

Page 4 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 5 of 16 PageID 455



Encompass lists its address as 1408 Westshore Blvd, Suite 1010, Tampa, Florida

33607.

                             JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 as the claims alleged herein arise under the Telephone Consumer

Protection Act, 47 U.S.C. § 277. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740

(2012). This Court also has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) because

this matter is a class action in which class members are citizens of a different state

than that of the Defendants and the amount in controversy (including attorneys’

fees), upon information and belief, exceeds $5,000,000.00, exclusive of interest

and costs.

       13.     This Court has personal jurisdiction over Defendants, as their

respective corporate headquarters are located in this district.

       14.     Venue is proper in this Court because Defendants conduct business in

this district, are residents of this district, and are subject to the Court’s personal

jurisdiction, and substantial acts giving rise to the cause of action asserted herein

occurred in this district.

                                       FACTS

       15.     On or around March 1, 2019, Defendants sent an unsolicited

advertisement to Plaintiff’s facsimile machine located at its office in Fort Smith,

Sebastian County, Arkansas. The advertisement notifies medical clinics about the
SECOND AMENDED COMPLAINT                            CASE NO.: 8:20-cv-02704-T-02CPT

Page 5 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 6 of 16 PageID 456



commercial availability of Defendants’ services, and entices them to enroll in the

“Paradigm network.” The fax provides the like, kind and quality of Defendants’

service in proposing a commercial transaction.

       16.      The fax states:

       As guarantors of payment, we are responsible for paying you in a timely

       and pre-established fashion. There are no extended wait times for payment

       and the reimbursement rates are attractive. You bill us, we pay you. End of

       story.

(Emphasis in original).

       17.      The faxed advertisement proposes a commercial transaction by

“invit[ing] [Plaintiff] to enroll in the orthopedics, spine and pain management

section of the Paradigm network.” (emphasis in original).

       18.      To incentivize the recipient to contact Paradigm Specialty Networks,

the fax touts how Plaintiff would benefit from using its services. The fax:

                   - Offers free enrollment in its network;

                   - Tells the recipient that the Paradigm network has a “national

                      presence”;

                   - Identifies the range of agreements Defendants maintain to

                      service their network members;

                   - Promotes their goal to “streamline the process . . . to reach a

                      ‘treat and bill’ scenario” for providers; and
SECOND AMENDED COMPLAINT                             CASE NO.: 8:20-cv-02704-T-02CPT

Page 6 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 7 of 16 PageID 457



                   - Emphasizes that Paradigm Specialty Networks acts as

                      “guarantors of payment,” further touting “[y]ou bill us, we pay

                      you. End of story.”

       19.      A copy of this facsimile is attached hereto and marked as Exhibit A.

       20.      Defendants did not have Plaintiff’s prior express invitation or

permission to send advertisements to Plaintiff’s fax machine. Further, Defendants

did not have an existing business relationship with Plaintiff. Regardless, the Fax

did not include any “opt-out” language notifying the recipient how to stop future

fax transmissions as required by 47 U.S.C. § 227(b)(1)(C)(iii); 47 C.F.R. §

64.1200(a)(4)(iv) in any faxed advertisement pursuant to an existing business

relationship.

       21.      Defendants sent a faxed advertisement to Plaintiff without consent to

do so, and without an existing business relationship.

  EACH DEFENDANT IS A SENDER OF THE FAX UNDER THE TCPA

       22.      The FCC and courts have resolved the issue of who has liability under

the TCPA for sending an unsolicited faxed advertisement. This issue was addressed

in March of this year by the District of Columbia Court of Appeals. See FDS

Restaurant, Inc. v. All Plumbing, Inc., No. 16-CV-1009, 2020 WL 1465919 (March

26, 2020). A sender is the person or entity on whose behalf a junk fax is sent or

whose goods or services are advertised or promoted in the junk fax. Id. at *6.

(internal quotations omitted). See also 47 C.F.R. § 64.1200(f)(10) (defining
SECOND AMENDED COMPLAINT                            CASE NO.: 8:20-cv-02704-T-02CPT

Page 7 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 8 of 16 PageID 458



“sender” of an unsolicited advertisement to a telephone facsimile machine as “the

person or entity on whose behalf a facsimile unsolicited advertisement is sent or

whose goods or services are advertised or promoted in the unsolicited

advertisement.”).

       23.     The fax attached as Exhibit A advertises the services of each of the

Defendants.

       24.     The fax includes a stylized logo “Paradigm” in the top left corner.

Additionally, the fax directs recipients to the website www.paradigmcorp.com for

additional information about the company’s services. This is the website shared by

Defendants Adva and Encompass.

       25.     The purpose of the website is to further advertise Paradigm’s business.

See, e.g.:

       We don’t just produce results. We give people back their lives.

       For almost 30 years, Paradigm has set the standard for outcomes-focused

       care and for transforming the lives of catastrophically injured workers and

       their families. Today, we offer an expanded set of innovative solutions that

       allow us to deliver better health outcomes and a better value for our clients. 6

       26.     Paradigm’s website describes that the company offers its services via

three different divisions, one of which is Paradigm Specialty Networks. Regarding

this division, the website states:

   6
   See About Paradigm, located at: https://www.paradigmcorp.com/about/
SECOND AMENDED COMPLAINT                             CASE NO.: 8:20-cv-02704-T-02CPT

Page 8 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 9 of 16 PageID 459



               Paradigm Specialty Networks offers innovative, data-driven
               network solutions for the most challenging, expensive, and
               unmanaged segments in workers’ compensation: orthopedic &
               spine, pain management, addiction, post-acute care, behavioral
               health, and surgical implants. We contract with the nation’s top
               specialty providers, so your injured worker gets the very best
               care, and you get a headache-free, cost-saving process.7

       27.     Adva Holdings, LLC and Encompass Specialty Network, LLC are

senders of the fax as they each are registered to do business under the name

Paradigm Specialty Networks. See Ex. B, Ex. C, Ex. D.

                             CLASS ALLEGATIONS

       28.     In accordance with Fed. R. Civ. P. 23, Plaintiff brings this action on

behalf of the following class of persons (the “Class”):

               All persons and entities who held telephone numbers that
               received one or more telephone facsimile transmissions
               that promoted the commercial availability or quality of
               property, goods, or services offered by Defendants.

       29.     Plaintiff reserves the right to modify or amend the definition of the

proposed Class before the Court determines whether certification is proper, as more

information is gleaned in discovery.

       30.     Excluded from the Class are Defendants, any parent, subsidiary,

affiliate, or controlled person of Defendants, as well as the officers, directors,

agents, servants, or employees of Defendants and the immediate family members




   7
   See Specialty Networks, located at: https://www.paradigmcorp.com/specialty-networks/
SECOND AMENDED COMPLAINT                              CASE NO.: 8:20-cv-02704-T-02CPT

Page 9 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 10 of 16 PageID 460



 of any such persons. Also excluded are any judge who may preside over this case

 and any attorneys representing Plaintiff or the Class.

        31.      Numerosity. The Members of the Class are so numerous that joinder

 is impractical. Upon information and belief, Defendants have sent illegal fax

 advertisements to hundreds if not thousands of other recipients.

        32.      Commonality. Common questions of law and fact apply to the claims

 of all Class Members and include (but are not limited to) the following:

                 (a)   Whether Defendants sent faxes advertising the commercial
                       availability of property, goods, or services;
                 (b)   The manner and method Defendants used to compile or obtain
                       the list of fax numbers to which it sent Exhibit A as well as other
                       fax advertisements;
                 (c)   Whether Defendants faxed advertisements without first
                       obtaining the recipient’s prior express permission or invitation;
                 (d)   Whether Defendants sent the fax advertisements knowingly or
                       willfully;

                 (e)   Whether Defendants violated 47 U.S.C. § 227;
                 (f)   Whether Plaintiff and the other Class Members are entitled to
                       actual and/or statutory damages;
                 (g)   Whether the Court should award treble damages; and

                 (h)   Whether Plaintiff and the other Class Members are entitled to
                       declaratory, injunctive, and/or other equitable relief.

        33.      Typicality. Plaintiff’s claims are typical of the claims of all Class

 Members. Plaintiff received an unsolicited fax advertisement from Defendants

 during the Class Period. Plaintiff makes the same claims that it makes for the Class

 SECOND AMENDED COMPLAINT                              CASE NO.: 8:20-cv-02704-T-02CPT

 Page 10 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 11 of 16 PageID 461



 Members and seeks the same relief that it seeks for the Class Members. Defendants

 have acted in the same manner toward Plaintiff and all Class Members.

        34.      Fair and Adequate Representation. Plaintiff will fairly and adequately

 represent and protect the interests of the Class. It is interested in this matter, has no

 conflicts, and has retained experienced class counsel to represent the Class.

 Counsel for Plaintiff has agreed to advance the court costs and expenses of

 litigation on their behalf, contingent on the outcome of this litigation.

        35.      Predominance and Superiority. For the following reasons, common

 questions of law and fact predominate and a class action is superior to other

 methods of adjudication:

                 (a)   Proof of Plaintiff’s claims will also prove the claims of the
                       Class without the need for separate or individualized
                       proceedings;

                 (b)   Evidence regarding defenses or any exceptions to liability that
                       Defendants may assert will come from Defendants’ records and
                       will not require individualized or separate inquiries or
                       proceedings;
                 (c)   Defendants have acted and continue to act pursuant to common
                       policies or practices in the same or similar manner with respect
                       to all Class Members;
                 (d)   The amount likely to be recovered by individual Members of
                       the Class does not support individual litigation. A class action
                       will permit a large number of relatively small claims involving
                       virtually identical facts and legal issues to be resolved
                       efficiently in one proceeding based on common proof;

                 (e)   This case is inherently well-suited to class treatment in that:


 SECOND AMENDED COMPLAINT                             CASE NO.: 8:20-cv-02704-T-02CPT

 Page 11 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 12 of 16 PageID 462



                       (i)     Defendants identified persons or entities to receive its fax
                               transmissions, and it is believed that Defendants’
                               computers and business records will enable Plaintiff to
                               readily identify Class Members and establish liability
                               and damages;
                       (ii)    Common proof can establish Defendants’ liability and
                               the damages owed to Plaintiff and the Class;
                       (iii)   Statutory damages are provided for in the statutes and are
                               the same for all Class Members and can be calculated in
                               the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious
                               administration of claims, and it will foster economies of
                               time, effort, and expense;
                       (v)     A class action will contribute to uniformity of decisions
                               concerning Defendants’ practices; and
                       (vi)    As a practical matter, the claims of the Class are likely to
                               go unaddressed absent class certification.

                                   CLAIM FOR RELIEF

                                       COUNT I
                 Violations of the Telephone Consumer Protection Act
                 47 U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4)

        36.      Plaintiff hereby incorporates by reference each of the preceding

 paragraphs as though fully set forth herein.

        37.      The TCPA provides strict liability for sending fax advertisements in a

 manner that does not comply with the statute. Recipients of fax advertisements

 have a private right of action to seek an injunction or damages for violations of the

 TCPA and its implementing regulations. 47 U.S.C. § 227(b)(3).



 SECOND AMENDED COMPLAINT                               CASE NO.: 8:20-cv-02704-T-02CPT

 Page 12 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 13 of 16 PageID 463



        38.      The TCPA makes it unlawful to send any “unsolicited advertisement”

 via fax unless certain conditions are present. 47 U.S.C. § 227(b)(1)(C).

 “Unsolicited advertisement” is defined as “any material advertising the commercial

 availability or quality of any property, goods, or services which is transmitted to

 any person without that person’s prior express invitation or permission, in writing

 or otherwise.” 47 U.S.C. § 227(a)(5).

        39.      Unsolicited faxes are illegal if the sender and recipient do not have an

 “established business relationship.” 47 U.S.C. § 227(b)(1)(C)(i). “Established

 business relationship” is defined as “a prior or existing relationship formed by a

 voluntary two-way communication between a person or entity and a business or

 residential subscriber with or without an exchange of consideration, on the basis of

 an inquiry, application, purchase or transaction by the business or residential

 subscriber regarding products or services offered by such person or entity, which

 relationship has not been previously terminated by either party.” 47 U.S.C. §

 227(a)(2); 47 C.F.R. § 64.1200(f)(6).

        40.      Regardless of whether the sender and recipient have an established

 business relationship, a faxed advertisement is illegal unless it includes an opt-out

 notice on its first page that complies with the TCPA’s requirements. See 47 U.S.C.

 § 227(b)(1)(C)(iii); 47 C.F.R. § 64.1200(a)(4)(iv). To comply with the law, an opt-

 out notice must (1) inform the recipient that the recipient may opt out of receiving

 future faxes by contacting the sender; (2) provide both a domestic telephone
 SECOND AMENDED COMPLAINT                              CASE NO.: 8:20-cv-02704-T-02CPT

 Page 13 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 14 of 16 PageID 464



 number and a facsimile machine number—one of which must be cost-free—that

 the recipient may contact to opt out of future faxes; and (3) inform the recipient

 that the sender’s failure to comply with an opt-out request within thirty days is a

 violation of law. See 47 U.S.C. § 227(b)(2)(D); 47 CFR § 64.1200(a)(4)(iii).

        41.      Defendants faxed an unsolicited advertisement to Plaintiff in violation

 of 47 U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

        42.      Defendants knew or should have known (a) that Plaintiff had not given

 express invitation or permission for Defendants to fax advertisements about their

 products; and (b) that Exhibit A is an advertisement.

        43.      Defendants’ actions caused actual damage to Plaintiff and the Class

 Members. Defendants’ junk faxes caused Plaintiff and the Class Members to lose

 paper, toner, and ink consumed in the printing of Defendants’ faxes through

 Plaintiff’s and the Class Members’ fax machines. Defendants’ faxes cost Plaintiff

 and the Class Members time that otherwise would have been spent on Plaintiff’s

 and the Class Members’ business activities.

        44.      In addition to statutory damages (and the trebling thereof), Plaintiff

 and the Class are entitled to declaratory and injunctive relief under the TCPA.

                                REQUEST FOR RELIEF

        WHEREFORE Plaintiff, individually and on behalf of all others similarly

 situated, respectfully requests that this Court:


 SECOND AMENDED COMPLAINT                             CASE NO.: 8:20-cv-02704-T-02CPT

 Page 14 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 15 of 16 PageID 465



             a)     Determine that this action may be maintained as a class action
 under F.R.C.P. 23;

                 b)   Declare Defendants’ conduct to be unlawful under the TCPA;

            c)    Award damages under the TCPA for each violation in the
 amount of actual monetary loss or $500, whichever is greater, and treble those
 damages;

                 d)   Enjoin Defendants from additional violations;

                 e)   Award Plaintiff and the Class their attorney’s fees and costs;
            f)      Grant such other legal and equitable relief as the Court may
 deem appropriate, including costs and attorney’s fees.

                                   JURY DEMAND

        Plaintiff and the Members of the Class hereby request a trial by jury.

 Date: January 18, 2021.
                                         Respectfully submitted,
                                   By:    /s/ Nicole L. Ballante
                                         Nicole L. Ballante (Fla. Bar No. 125356)
                                         nballante@baileyglasser.com
                                         BAILEY & GLASSER, LLP
                                         360 Central Avenue, Suite 1500
                                         St. Petersburg, Florida 33701
                                         Telephone: 727.894.6745
                                         Facsimile: 727.894.2649

                                         Randall K. Pulliam
                                         (Admitted Pro Hac Vice)
                                         rpulliam@cbplaw.com
                                         CARNEY BATES & PULLIAM, PLLC
                                         519 West 7th St.
                                         Little Rock, AR 72201
                                         Telephone: 501.312.8500
                                         Facsimile: 501.312.8505

                                         Attorneys for Plaintiff
 SECOND AMENDED COMPLAINT                           CASE NO.: 8:20-cv-02704-T-02CPT

 Page 15 of 16
Case 8:20-cv-02704-WFJ-CPT Document 85 Filed 01/18/21 Page 16 of 16 PageID 466




                                         John Rainwater (ABN 2009-137)
                                         john@rainfirm.com (admitted pro hac vice)
                                         RAINWATER, HOLT & SEXTON
                                         801 Technology Drive
                                         P.O. Box 17250
                                         Little Rock, AR 72222
                                         Telephone: 501.868.2500
                                         Facsimile: 501.868.2505

                                         Additional Plaintiff’s Counsel



                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of January, 2021, I electronically

 filed the foregoing with the Clerk of Court by using CM/ECF system which will

 send notice of electronic filing to all counsel of record.

                                         /s/ Nicole L. Ballante
                                         Nicole L. Ballante (Fla. Bar No. 125356)




 SECOND AMENDED COMPLAINT                            CASE NO.: 8:20-cv-02704-T-02CPT

 Page 16 of 16
